Citation Nr: 1107047	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-07 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment for unauthorized medical expenses for 
inpatient treatment in a private facility from May 23 to June 3, 
2008.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to January 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2008 decision of the Department of Veterans Affairs (VA) 
Medical Center (VAMC) in Bay Pines, Florida, which approved 
payment for treatment for the period May 21 to 22, 2008, and 
denied payment for the remaining period.

The Veteran requested a Travel Board Hearing, which a June 2010 
letter issued by the Regional Office in North Little Rock, 
Arkansas, informed him was scheduled for August 26, 2010.  There 
is no indication in the claims file that the Veteran did not 
receive the letter, or evidence that the letter was returned by 
postal authorities as undeliverable.  He failed to appear for his 
scheduled hearing, and the claims file contains no evidence that 
he requested the hearing be rescheduled.  Thus, the hearing 
request is deemed withdrawn.    See 38 C.F.R. § 20.702 (2010).


FINDING OF FACT

The preponderance of the evidence shows the Veteran was stable 
for transfer to a VA facility on the date determined by the Chief 
Medical Officer (CMO).


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services 
provided by Charlotte Regional Hospital, Florida, from May 23 to 
June 3, 2008, pursuant to the Veterans Millennium Health Care and 
Benefits Act, Pub.L. 106-177, have not been met.  38 U.S.C.A. §§ 
1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.120, 
17.121, 17.1000, 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  There is no record of a VCAA 
notice in the medical expense file.  Nonetheless, because the 
claim in this case is governed by the provisions of Chapter 71 of 
Title 38 of the United States Code, the VCAA and its implementing 
regulations are not applicable to such claims.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 
Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is 
not controlling in these matters, the Board reviewed the case for 
purposes of ascertaining whether the Veteran has had a fair 
opportunity to present arguments and evidence in support of his 
claim for reimbursement of medical expenses.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

The Board has reviewed all the evidence in the Veteran's file for 
this claim.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Benefits Pursuant to the Millennium Bill Act

The Veterans Millennium Health Care and Benefits Act was enacted 
on November 30, 1999, and took effect 180 days after the date of 
enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule 
implementing the new statute provides that its effective date is 
May 29, 2000, and that VA would make retroactive payments or 
reimbursements for qualifying emergency care furnished on or 
after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, 
the service rendered occurred after the effective date of the 
"Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care participants 
(i.e., enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or domiciliary 
care under such system within the last 24-month period) and who 
are personally liable for such non-VA treatment and not eligible 
for reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible 
for payment or reimbursement for emergency services for non-
service connected conditions in non-VA facilities, the veteran 
has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health;

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson;

(d)  The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment;

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

The Veteran is not service connected for any disorder or 
disability and neither was he participating in a rehabilitation 
program under 38 U.S.C.A., Chapter 31, at the time of admission.  
As a result, he is not eligible for reimbursement under 
38 U.S.C.A. § 1728.  Thus, if he is to prevail he must do so 
under the Millennium Act.

Analysis

It is Subsection (d) that is the contested issue of this appeal.  
The pertinent medical records note that, on May 21, 2008, the 
Veteran presented at the emergency department of Charlotte 
Regional Medical Center via an emergency medical service.  His 
main complaint was progressively worsening shortness of breath 
over the prior several days.  He was admitted and subsequently 
transferred to the VA Medical Center, Bay Pines, Florida, on June 
3, 2008.  After review of the Veteran's claim for payment, the 
Chief Medical Officer determined he was stable for transfer to 
Bay Pines for inpatient hospitalization on May 22, 2008.  
Consequently, VA denied the claim for the remaining period of May 
23 to June 3, 2008.

The Veteran asserted two bases for his appeal: 1) he did not 
consider himself sufficiently stable for transfer even on June 3, 
2008, as he was still receiving intravenous fluids, he was 
connected to a heart monitor, and on oxygen; and, 2) there were 
no beds available at the VA facility until June 3rd.  The Veteran 
asserted that he was told daily by Charlotte Regional personnel 
that they were in daily contact with VA and no bed was available 
until June 3rd.  The Board finds the preponderance of the 
evidence is against both assertions.

A Charlotte Regional entry of May 22, 2008, by G.C.K, M.D., notes 
the Veteran's history of chronic obstructive pulmonary disease, 
enlarged heart, and valvular heart disease.  He was admitted with 
complaints of shortness of breath and chest pain.  The admitting 
impression was pleural effusion-congestive heart failure, and 
that the workup was ongoing.  Among the procedures anticipated 
was a two dimensional echocardiogram.  Dr. K noted that the 
current management would be continued.  An echocardiogram 
conducted that same date revealed severely reduced left 
ventricular systolic function with an ejection fraction of 10 to 
15 percent.

The ward entry notes the Veteran was transported from the 
emergency room to his bed via stretcher late evening of May 21st.  
He was alert and oriented times three, he voided 700 cc of clear 
yellow urine, and he was unsteady on his feet.  There was a cast 
on the right ankle and the cast on his foot was noted as loose.  
The next morning he was watching television with his leg 
elevated, and he was alert and oriented x 3.

On May 22nd, the day the VAMC CMO determined the Veteran was 
stable for transfer, the ward entry notes the Veteran was resting 
in bed without any complaints, and the right ankle cast was 
loose.  Also noted was that the Veteran was walking on the cast 
despite the orthopedist having instructed him to remain non-
weight bearing.  Dr. K's morning note of the same date notes the 
Veteran was feeling better.  The late evening ward entry notes 
the Veteran was still without complaints and he was watching 
television.

The Board finds nothing in the treatment notes to contradict the 
CMO's determination of stability for transfer as of May 22nd.  
The Board notes the Veteran's opinion to the contrary, but the 
Board also notes that there is no evidence the Veteran has any 
medical training.  His lay opinion, however, may not be summarily 
rejected.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Instead, the area on which he proffers his lay opinion 
must be considered.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit provided that:
      
Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical 
condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Contrary 
to the Veterans' Court, the relevance of lay evidence 
is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a 
fact issue to be addressed by the Board rather than a 
legal issue to be addressed by the Veterans' Court.
      
Id. at 1377 (footnote omitted).

Neither Dr. K's nor the ward notes indicate any contemporaneous 
opinion addressing his stability in terms analogous to that which 
that the Veteran offered in his notice of disagreement and 
substantive appeal.  Hence, the Veteran's assertion is no more 
than his personal lay assessment of his medical status on May 22, 
2008.  Second, the Board finds that assessing or opining on 
whether a cardiac patient is medically stable for transfer to 
another medical facility is beyond the training and experience of 
the average lay person.  See 38 C.F.R. § 3.159(a)(2).  Thus, the 
Board rejects the Veteran's opinion on whether he was stable for 
transfer on May 22, 2008, and accepts the determination of the 
Chief Medical Officer.  See 38 C.F.R. § 3.159(a)(1).  The Board 
notes that the Chief Medical Officer's finding that the Veteran 
was stable for transfer did not amount to a finding that he was 
not ill and needed no further care, such as intravenous fluids, 
oxygen, etc.

The Board finds incredible the Veteran's assertion that there was 
not a bed available at the VA Medical Center.  The voluminous 
notes of the Veteran's treatment at Charlotte Regional are 
entirely silent as to an inability of VA to accept the him.  
There is no indication in the Chief Medical Officer's 
determination that the Bay Pines VA Medical Center could not 
accept the Veteran until June 3, 2008.  Thus, the Board is 
constrained to find the preponderance of the evidence is against 
the claim.  38 C.F.R. § 17.1002(d).  

The relief sought on appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to payment for unauthorized medical expenses for 
inpatient treatment in a private facility from May 23 to June 3, 
2008, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


